--------------------------------------------------------------------------------

Exhibit 10.13
 
SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH FIVE ASTERISKS (*****).


FIRST AMENDMENT TO
PROPYLENE SUPPLY CONTRACT


This First Amendment to Propylene Supply Contract (“Amendment”) is executed as
of December 31, 2013 (“Effective Date”), by and between TOTAL PETROCHEMICALS &
REFINING USA, INC., formerly known as TOTAL PETROCHEMICALS USA, INC. (“Buyer”),
a Delaware corporation, and PL PROPYLENE LLC (“Seller”), a Delaware limited
liability company.  Buyer and Seller may be referred to collectively as
“Parties” and individually as a “Party”.


Recitals


WHEREAS, Buyer and Seller are parties to that certain Propylene Supply Contract
dated effective as of September 30, 2009 (“Contract”), and;


WHEREAS, the Parties desire to amend the Contract in the respects set forth
below;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein expressed, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller hereby agree as
follows:



1. Capitalized terms not otherwise defined herein will have the meanings
ascribed to such terms in the Contract.




2. The Section of the Contract entitled Contract Term is modified by striking
all references to the date “December 31, 2014” and substituting the date
“December 31, 2017”.




3. The Section of the Contract entitled Quantity is modified by striking the
second and third paragraphs and inserting the following:



“Subject to proration for the year in which the Commencement Date occurs (as set
forth above), Buyer shall purchase no less than 222,000,000 pounds per calendar
year of Product and Seller shall sell no less than 222,000,000 pounds per
calendar year of Product; provided, however, commencing on January 1, 2014, and
for the remainder of the Contract Term Buyer shall purchase no less than
240,000,000 pounds per calendar year of Product and Seller shall sell no less
than 240,000,000 pounds per calendar year of Product.  Seller shall never be
required to sell more than 300,000,000 pounds per calendar year of Product.



--------------------------------------------------------------------------------

For each calendar month ("Month"), the minimum Monthly quantity of Product that
Buyer shall purchase and Seller shall provide is 18,500,000 pounds and the
maximum Monthly quantity of Product that Buyer may purchase is 25,000,000
pounds; provided, however, commencing on January 1, 2014 and for the remainder
of the Contract Term the minimum Monthly quantity of Product that Buyer shall
purchase and Seller shall provide is 20,000,000 pounds and the maximum Monthly
quantity of Product that Buyer may purchase is 25,000,000 pounds.
Notwithstanding the foregoing, during the Contract Term, Buyer’s facilities will
be shutdown from time to time in connection with planned maintenance, planned
construction projects or other planned outages (“Turnarounds”).  Provided Buyer
gives Seller at least 60 days notice in writing of any Turnarounds, then Buyer
shall not be obligated to purchase the minimum Monthly quantities of Product
required to be purchased herein; provided however, notwithstanding any
Turnarounds,  Seller shall never be obligated to deliver more than 25,000,000
pounds during any Month and Buyer shall nonetheless be obligated to purchase for
each calendar year through December 31, 2013 a minimum of 222,000,000 pounds of
Product and for each calendar year commencing on or after January 1, 2014, a
minimum of 240,000,000 pounds of Product.”



4. The Section of the Contract entitled Purchase Price is modified effective as
of May 6, 2011, by deleting all references to the term “CMAI” and substituting
the term “IHS Chemical”.




5. The Section of the Contract entitled Purchase Price is modified by striking
the second paragraph and inserting the following:



“Once the PGP Reference Price and the CGP Reference Price, as applicable, have
been determined, the PGP Price and CGP Price, as applicable, shall equal the
applicable reference price reduced by a discount of ***** percent (*****%);
provided, however: (i) for the time period from the Commencement Date through
December 31, 2014  (the "Initial Period"), such discount will be capped at
$***** per pound, and (ii) for the time period from January 1, 2015, through
December 31, 2017 (or any additional period of time by which the Contract Term
may be extended beyond December 31, 2017) such discount will be capped at $*****
per pound.”



6. Effective as of September 30, 2009, the Section of the Contract entitled
Special Provisions is deleted and the following is inserted therefor:



“In order to address potential Product imbalances for any given Month, the
Parties shall comply with the exchange arrangements more fully described in
Attachment C attached hereto.


As partial consideration of the arrangements set out in Attachment C and for
other reasons, Seller shall pay to Buyer four quarterly payments each equal to
$*****, which amounts Buyer intends to use to offset certain storage costs that
it may incur under the terms of a separate storage and transportation agreement
that Buyer intends to enter into with Boardwalk Louisiana Midstream, LLC.  The
first quarterly payment shall be paid by Seller to Buyer on or before January 1,
2014 and the last payment shall be paid by Seller to Buyer on or before October
1, 2014.”


-2-

--------------------------------------------------------------------------------

7. From and after January 1, 2014 Attachment A-1, PGP Product Specification, is
superseded by the Attachment A-1 attached hereto.




8. The Contract, as amended by this Amendment, will remain and continue in full
force and effect, will constitute a legal, valid, and binding obligation of
Buyer and Seller, and is in all respects agreed to, ratified, and confirmed
hereby.




9. Any reference to the Contract after the Effective Date will be deemed a
reference to the Contract as amended by this Amendment.




10. This Amendment will be construed in accordance with, and governed by, the
laws of the State of Texas, excluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.




11. This Amendment may be executed and delivered in the original, by facsimile,
by Portable Document Format (PDF), or by any other generally accepted electronic
means, in one or more counterparts, and by the different Parties in separate
counterparts, each of which when executed and delivered will be deemed an
original, but all of which taken together will constitute one and the same
agreement.



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.
 
PL PROPYLENE LLC
TOTAL PETROCHEMICALS
 
& REFINING USA, INC
  By:
/s/ Nathan L. Ticatch
By:
/s/ Docigez
  Title:
President
Title:
CEO
  Date: 1-2-14 Date: 1-2-14

 
-3-

--------------------------------------------------------------------------------

ATTACHMENT A-1
PL Propylene LLC Product Specification
 
Name of Product  Polymer Grade Propylene (high purity)
Date:  October 23, 2013
 
Test
Units
Test Method
Specification
Propylene
Wt % Min
ASTM D2712*
99.5
 
 
 
 
Propane
ppm wt Max
ASTM D2712*
5000
 
 
 
 
Total Methane and Ethane
ppm wt Max
ASTM D2712*
500
 
 
 
 
Ethane
ppm wt Max
ASTM D2712*
500
 
 
 
 
Hydrogen
ppm wt Max
ASTM D2504*
1.0
 
 
 
 
Ethylene
ppm wt Max
ASTM D2712*
10
 
 
 
 
Total C4’s
ppm wt Max
ASTM D2712*
15
 
 
 
 
1, 3 Butadiene
ppm wt Max
ASTM D2712*
1.0
 
 
 
 
Butene (1)
ppm wt Max
ASTM D2712*
1.0
 
 
 
 
C5 & Heavier (2)
ppm wt Max
ASTM D-2504*
10
 
 
 
 
Acetylene
ppm wt Max
ASTM D2712*
1.0
 
 
 
 
Methyl Acetylene
ppm wt Max
ASTM D2712*
1.0
 
 
 
 
Propadiene
ppm wt Max
ASTM D2712*
1.0
 
 
 
 
CO2
ppm wt Max
ASTM D2504*
1.0
 
 
 
 
CO
ppm wt Max
ASTM D2504*
0.03**
 
 
 
 
Total Oxygenates
ppm wt Max
ASTM D4864*
2.0
 
 
 
 
H2O
ppm wt Max
Online Analyzer
1.0
 
 
 
 
Oxygen
ppm wt Max
ASTM D2504*
1.0
 
 
 
 
Total Sulfur
ppm wt Max
ASTM D-4045*
0.5
 
 
 
 
COS
ppb wt Max
LYON 5971
20
 
 
 
 
H2S
ppb wt Max
ASTM D3246*
0.1
 
 
 
 
Arsine
ppb wt Max
LYON 5971
20**
 
 
 
 
Phosphine
ppb wt Max
LYON 5971
20
 
 
 
 
Ammonia
ppm wt Max
ASTM D3431*
0.2**
 
 
 
 
Methanol
ppm wt Max
Gas Chromatograph
1.0
 
 
 
 
The Product shall contain no deleterious substances or concentrations of
contaminants that make such Product commercially unacceptable to other industry
purchasers.
* Any GC method capable of meeting or exceeding the quality criteria outlined in
the relevant ASTM method.  ** Seller’s plant shall verbally notify the TPI
LaPorte Control Room when these components are above specification.
Note 1:  Butenes include 1-butene, 2-butene, and iso-butylene.
Note 2: C5 + includes C5 – C9 hydrocarbons and is certified by periodic lab
samples or configuration analysis.


 
-4-

--------------------------------------------------------------------------------